Exhibit 10.33

EXECUTION

AMENDMENT NO. 5 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 5, dated as of January 10, 2014 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Corp. (the
“Seller”) PennyMac Mortgage Investment Trust and PennyMac Operating Partnership,
L.P. (each, a “Guarantor” and collectively, the “Guarantors”).

RECITALS

The Buyer, the Seller and the Guarantors are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of June 1, 2013 (as amended by
Amendment No. 1, dated as of August 29, 2013, Amendment No. 2, dated as of
October 1, 2013, Amendment No. 3, dated as of December 27, 2013, and Amendment
No. 4, dated as of December 31, 2013, the “Existing Repurchase Agreement”; as
further amended by this Amendment, the “Repurchase Agreement”) and the related
Pricing Side Letter, dated as of June 1, 2013 (as amended from time to time, the
“Pricing Side Letter”). The Guarantors are parties to that certain Guaranty (the
“Guaranty”), dated as of November 2, 2010, as the same may be further amended
from time to time, by the Guarantors in favor of Buyer. Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement and Guaranty, as applicable.

The Buyer and Seller have agreed, subject to the terms and conditions of this
Amendment, that the Existing Repurchase Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Repurchase Agreement. As a
condition precedent to amending the Existing Repurchase Agreement, the Buyer has
required the Guarantors to ratify and affirm the Guaranty on the date hereof.

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Representations and Warranties. Schedule 1 of the Existing Repurchase
Agreement is hereby amended by adding the following clause (hhh) at the end
thereof:

(hhh) Qualified Mortgage. Notwithstanding anything to the contrary set forth in
this Agreement, on and after January 10, 2014 (or such later date as set forth
in the relevant regulations), (i) prior to the origination of each Mortgage
Loan, the originator made a reasonable and good faith determination that the
Mortgagor had a reasonable ability to repay the loan according to its terms, in
accordance with, at a minimum, the eight underwriting factors set forth in 12
CFR 1026.43(c) and (ii) each Mortgage Loan is a “Qualified Mortgage” as defined
in 12 CFR 1026.43(e).

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

 

-1-



--------------------------------------------------------------------------------

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Seller and the Guarantors; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Repurchase Agreement on its part to be observed or performed, and
that no Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8. Reaffirmation of Guaranty. The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledge and agree that the term “Obligations” as used in the Guaranty shall
apply to all of the Obligations of Seller to Buyer under the Repurchase
Agreement and related Program Agreements, as amended hereby.

[Remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

By:  

/s/ Adam Loskove

  Name: Adam Loskove   Title: Vice President PennyMac Corp., as Seller By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer PennyMac
Mortgage Investment Trust, as Guarantor By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer PennyMac
Operating Partnership, L.P., as Guarantor By: PennyMac GP OP, Inc., its General
Partner By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title: Executive Vice President, Treasurer

Signature Page to Amendment No. 5 to Amended and Restated Master Repurchase
Agreement